Citation Nr: 1604550	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-39 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for injury to the first metatarsophalangeal and interphalangeal joints of the right great toe with peripheral neuropathy (right foot disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel
  
INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran appeared before a Decision Review Officer at the RO in July 2008.  A transcript is of record.  The Veteran was scheduled for a hearing before the Board in May 2011.  However, he did not appear for the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

The case was previously before the Board in January 2012 when the issues of entitlement to an evaluation in excess of 10 percent disabling for a right foot disorder and entitlement to service connection for hepatitis C were remanded for additional development.

In a January 2013 RO rating decision, the Veteran was granted entitlement to service connection for hepatitis C and was assigned an evaluation of 20 percent disabling, effective August 30, 2005, and an evaluation of 40 percent disabling from March 13, 2012.  As this represents a complete grant of the issue of entitlement to service connection for hepatitis C, the issue is no longer on appeal before the Board.


FINDING OF FACT

In January 2016 the Board was notified, that the appellant died in December 2015.






CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


